J-A11013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAVID S. REILLY,                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA


                      v.

PHILADELPHIA ELECTRICAL EQUIPMENT
COMPANY, INC.,

                           Appellant                No. 2276 EDA 2015


             Appeal from the Judgment Entered August 31, 2015
              In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 13-3995


PHILADELPHIA ELECTRICAL EQUIPMENT                IN THE SUPERIOR COURT OF
COMPANY, INC.,                                         PENNSYLVANIA

                           Appellant

                      v.

DAVID S. REILLY,


----------------------------------------------
DAVID S. REILLY,

                     v.

PHILADELPHIA ELECTRICAL EQUIPMENT
COMPANY, INC.,

                           Appellant

                                                    No. 2528 EDA 2015


                  Appeal from the Order Entered July 1, 2015
              In the Court of Common Pleas of Delaware County
                   Civil Division at No(s): 12-2323, 13-3995
J-A11013-16


PHILADELPHIA ELECTRICAL EQUIPMENT                IN THE SUPERIOR COURT OF
COMPANY,                                               PENNSYLVANIA



                       v.

DAVID S. REILLY,

                     Appellant
----------------------------------------------
DAVID S. REILLY,

                       v.

PHILADELPHIA ELECTRICAL EQUIPMENT
COMPANY AND ROBERT G. GUARINI,

                       Appellants

                                                      No. 2601 EDA 2015


                 Appeal from the Order Entered June 30, 2015
               In the Court of Common Pleas of Delaware County
                   Civil Division at No(s): 12-2323 & 13-3995


BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED JULY 13, 2016

       Philadelphia Electrical Equipment Company, Inc. (“PEECO”) has filed

an appeal in this employment termination dispute with David S. Reilly

(“Reilly”), and Reilly has filed a cross-appeal. We affirm the order awarding

attorneys’ fees but remand for further proceedings consistent with this

memorandum.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.



                                           -2-
J-A11013-16


       The trial court summarized the procedural history of this case as

follows:

              The above-captioned consolidated matters arise out of
       [Reilly’s] employment and termination from [PEECO].[1] On April
       29, 2011, Reilly instituted suit in the Court of Common Pleas of
       Philadelphia County, Pennsylvania.        Therein, Reilly alleged
       PEECO violated the Pennsylvania Wage Payment and Collection
       Law (“WPCL”) [43 P.S. §§ 260.1-260.12,] by failing to pay Reilly
       sales and procurement commissions, hourly wages, and
       severance.     [On July 5, 2011, Reilly filed an amended
       complaint.] On or about March 19, 2012, PEECO filed a separate
       complaint in the Court of Common Pleas of Delaware County,
       Pennsylvania seeking damages for replevin, conversion, breach
       of the covenant of good faith and fair dealing, breach of fiduciary
       duty, breach of contract, and violations of the Uniform Trade
       Secrets Act and Computer Fraud and Abuse Act. By Order dated
       November 19, 2012, the Court of Common Pleas of Philadelphia
       upon consideration of Preliminary Objections filed by PEECO
       transferred Reilly’s claims to the Court of Common Pleas of
       Delaware County, Pennsylvania. The above-captioned matters
       were consolidated for both discovery and trial under Delaware
       County, Pennsylvania docket number 2012-2323 by Order dated
       June 20, 2013.
____________________________________________


1
  In November of 2005, Reilly became an employee of PEECO as a sales
engineer, with job responsibilities that included the purchasing and selling of
new and used electrical power generation and distribution equipment.
PEECO paid Reilly a base salary of $60,000.00 per year from 2005 through
2007. In December of 2007, Reilly’s title changed to Vice President of
Business Development, however, his job responsibilities remained the same.
Reilly and PEECO entered into a written employment agreement for the year
2008. PEECO paid Reilly a base salary of $70,000.00 per year from 2008
through 2010. In addition to his base salary, throughout his employment,
Reilly also was paid commissions on the general sales of equipment and
services in the amount of twenty percent of the gross profit. Reilly also
negotiated and purchased equipment on behalf of PEECO, which was
separate and apart from sales responsibilities. PEECO then refurbished the
equipment and sold it to customers. On the procurement of that equipment,
PEECO paid Reilly commissions that were five percent of the gross profit. On
June 1, 2010, PEECO terminated Reilly’s employment.



                                           -3-
J-A11013-16



               On January 17, 2014, following a five-day jury trial, a
        verdict was returned in favor of Reilly and against PEECO for
        violations of the WPCL in the amount of $2,692.31, which
        represents the severance to which Reilly claimed he was entitled
        pursuant to a 2008 Employment Agreement. However, a verdict
        was also returned in favor of PEECO and [Robert G.] Guarini[2] as
        counterplaintiffs and against Reilly in the same amount -
        $2,692.31. Thereafter, Reilly filed a Petition for Attorneys’ Fees
        and Costs pursuant to 43 P.S. § 260.1. PEECO and Robert G.
        Guarini filed a post–trial motion seeking to mold the verdict to
        $0.00.

Trial Court Opinion, 10/15/15, at 9-10.

        On June 30, 2015, the trial court determined PEECO was required to

pay $128,962.00 in attorney fees and $2,815.32 in costs. However, the trial

court did not award fees and costs that were incurred by Reilly in the post-

trial proceedings. In addition, the trial court’s order directed that Reilly was

to pay PEECO prejudgment and post-judgment interest and denied the

motion to mold the verdict. On July 21, 2015, PEECO filed a motion seeking

reconsideration of the trial court’s June 30, 2015 order. On July 30, 2015,

PEECO filed a notice of appeal.         Reconsideration was denied on August 6,

2015. Reilly filed a cross-appeal on the post-trial fees and costs on August

11, 2015. Judgment was entered on August 25, 2015. The parties and trial

court have complied with Pa.R.A.P. 1925.           On November 13, 2015, this

Court entered an order designating Reilly as the lead appellant in these

consolidated appeals.
____________________________________________


2
    Mr. Guarini was the president of PEECO.



                                           -4-
J-A11013-16


      PEECO presents the following issues for our review, which we have

renumbered for ease of discussion:

      1. Whether the court failed to exercise its discretion or abused
      its discretion when it declined to grant PEECO’s post trial motion
      in Reilly v. PEECO, to mold the verdict to $0 to accord the
      verdict with the intent of the jury.

      2. Whether the court erred in its interpretation of the law or
      abused its discretion, when it awarded to David Reilly attorneys
      fees as costs attributed to David Reilly’s unsuccessful defense of
      the claims in PEECO v. Reilly or improperly considered the
      attorneys fees attributed to David Reilly’s defense of that
      separate matter as a counterclaim in the separate case of Reilly
      v. PEECO, which it was not.

      3. Whether the court erred in its interpretation of the law when it
      awarded attorneys fees attributed to David Reilly’s unsuccessful
      defense of preliminary objections to venue filed by PEECO in the
      matter of Reilly v. PEECO, originally commenced in Philadelphia
      County.

      4. Whether the court erred in its interpretation of the law when it
      awarded attorney’s fees to David Reilly as costs in Reilly v.
      PEECO, for attorneys fees attributed to David Reilly’s
      unsuccessful defense of PEECO’s counterclaim.

      5. Whether the court abused its discretion when it did not reduce
      any attorneys fees awarded to David Reilly as costs to account
      for duplicative time spent by two attorneys when only one was
      necessary or appropriate.

PEECO’s Brief at 55-56.

      In its first issue, PEECO argues that, because the jury awarded each

party damages in identical sums, the verdict should be molded to $0.00.

PEECO’s Brief at 80-83.    PEECO contends that the jury “clearly wanted to

give a tie score.”   Id. at 81.   PEECO presents the following conclusion in

support of its claim:

                                     -5-
J-A11013-16


            The court in the present case ought to have molded the
      verdict to 0 since that was the obvious intent of the jury, that is,
      that neither party walk away with money from the other. Not
      molding the verdict would enable one party to attempt to collect
      a judgment for an amount which the other party would then be
      required to collect against the other. Molding the verdict to $0
      would prevent the otherwise unnecessary duplication and
      expenditure of court time and personnel in the enforcement by
      each of the same verdict amount by the other, with the
      exception of the interest awarded to PEECO which made PEECO
      the higher verdict winner.

Id. at 83.

      We review a challenge to the trial court’s decision concerning a request

to mold a jury verdict mindful of the following:

      It is well settled that a trial court in this Commonwealth has the
      power to mold a jury’s verdict to conform to the clear intent of
      the jury. The power of a trial judge to exercise his discretion in
      molding a verdict to fit the expressed desires of the jury is a
      corner-stone of the jury system.

Mitchell v. Gravely Int’l, Inc., 698 A.2d 618, 623 (Pa. Super. 1997).

Furthermore, the molding of the verdict by the trial judge is not a procedure

to be used lightly. Williams v. Dulaney, 480 A.2d 1080, 1087 (Pa. Super.

1984). Accordingly, we review the trial court’s decision regarding a request

to mold a verdict for an abuse of discretion.

      Regarding judicial discretion, we have stated:

      Judicial discretion requires action in conformity with law on facts
      and circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if,
      in resolving the issue for decision, it misapplies the law or
      exercises its discretion in a manner lacking reason. Similarly,
      the trial court abuses its discretion if it does not follow legal
      procedure.


                                     -6-
J-A11013-16


Sigall v. Serrano, 17 A.3d 946, 949 (Pa. Super. 2011) (quoting Lachat v.

Hinchliffe, 769 A.2d 481, 487 (Pa. Super. 2001)).

      Upon    careful   review,    we   conclude   that   PEECO’s   argument   is

unpersuasive.    Here, our review of the record reflects that the jury was

presented with an extensive and detailed verdict slip containing multiple

interrogatories. The relevant portions of the verdict slip completed by the

jury provide as follows:

             AND NOW, this 17th day of January, 2014, the jury, after
      full deliberation, enters the following verdict:

      I. Pennsylvania Wage Payment and Collection Law

      A. Did Philadelphia Electrical Equipment Company, Inc. (PEECO)
      fail to pay David Reilly any sums of money regarding his
      employment?

                                              YES _X__ NO ___

      B. Is Robert G. Guarini an officer of PEECO who had an active
      role in PEECO’s decision not to pay the wages?

                                              YES _X__ NO ___

      C. Did PEECO establish, by clear and convincing evidence, a
      good faith contest or dispute to account for PEECO’s refusal to
      pay wages claimed by David Reilly?

                                              YES _X__ NO ___

      D. State the amount of damages, if any, you award to David
      Reilly for any refusal to compensate him as found above.

                           Wages              $_2,692.31___

                                    ***

      VI. Counterclaim

                                        -7-
J-A11013-16



      A. Do you find David Reilly earned commissions after January 1,
      2008, in an amount less than the amount of commissions he was
      paid in advance by PEECO?

                                             YES _X__ NO ___

            If your answer is “Yes” to Question VI,A, then go to
            Question VI,B.

            If your answer is “No” to Question VI,A, then return
            to the Courtroom.

      B. State the amount of damages, if any, you award PEECO, to
      compensate PEECO for the difference between David Reilly’s
      earned commissions and the amount of commissions paid in
      advance.

                                             $_2,692.31___

Verdict Slip, 12-2323, 1/17/14, at 1-4.

      While it is clear that the jury’s determinations regarding various dollar

amounts, which were due to Reilly and withheld by PEECO and overpaid to

Reilly by PEECO, appear to offset each other.          However, we are left to

conclude that molding the dollar amounts determined by the jury would

negate the specific answers reached by the jury to other questions

presented on the verdict slip. Accordingly, the trial court did not abuse its

discretion in refusing PEECO’s request to mold the jury’s verdict to zero

dollars.   Hence, because PEECO has not established that the trial court

abused its discretion in this regard, its contrary claim fails.




                                       -8-
J-A11013-16


      We next review the following three issues raised by PEECO, the crux of

which address the trial court’s award of attorneys’ fees to Reilly pursuant to

the WPCL:

      2. Whether the court erred in its interpretation of the law or
      abused its discretion, when it awarded to David Reilly attorneys
      fees as costs attributed to David Reilly’s unsuccessful defense of
      the claims in PEECO v. Reilly or improperly considered the
      attorneys fees attributed to David Reilly’s defense of that
      separate matter as a counterclaim in the separate case of Reilly
      v. PEECO, which it was not.

      3. Whether the court erred in its interpretation of the law when it
      awarded attorneys fees attributed to David Reilly’s unsuccessful
      defense of preliminary objections to venue filed by PEECO in the
      matter of Reilly v. PEECO, originally commenced in Philadelphia
      County.

      4. Whether the court erred in its interpretation of the law when it
      awarded attorney’s fees to David Reilly as costs in Reilly v.
      PEECO, for attorneys fees attributed to David Reilly’s
      unsuccessful defense of PEECO’s counterclaim.

PEECO’s Brief at 55-56 (renumbered).

      Here, PEECO argues that the matter of PEECO v. Reilly was not a

counterclaim, but a separate and distinct cause of action tried separately

from Reilly v. PEECO, and a separate and distinct verdict was rendered by

the jury. As such, PEECO contends that it was the prevailing party and there

was no authority for the award of attorneys’ fees to Reilly.      Also, PEECO

argues the trial court erred when it awarded attorneys’ fees to Reilly for the

unsuccessful opposition to PEECO’s preliminary objections as to venue. In

addition, PEECO argues that the jury awarded identical verdicts to each

party, rendering a tied verdict and neither party prevailed over the other.

                                     -9-
J-A11013-16


Thus, PEECO asserts that Reilly’s claims did not overcome PEECO’s claims

and the award of attorneys’ fees was erroneous.

      Regarding the WPCL, this Court recently summarized the following in

Ely v. Susquehanna Aquacultures, Inc., 130 A.3d 6 (Pa. Super. 2015):

             “The WPCL was enacted to provide employees a means of
       enforcing payment of wages and compensation withheld by an
       employer.” Voracek v. Crown Castle USA Inc., 907 A.2d
1105, 1109 (Pa. Super. 2006), appeal denied, 591 Pa. 716, 919
A.2d 958 (Pa. 2007). “Generally, the underlying purpose of the
       WPCL is to remove some of the obstacles employees face in
       litigation by providing them with a statutory remedy when an
       employer breaches its contractual obligation to pay wages.”
       Id. (quoting Oberneder v. Link Computer Corp., 674 A.2d
720, 722 (Pa. Super. 1996)). “In essence, the primary goal of
       the WPCL is to make whole again, employees whose wages
       were wrongfully withheld by their employers.” Id.

Id. at 13.

      The relevant portion of the WPCL that allows the imposition of

attorneys’ fees provides as follows: “The court in any action brought

under this section shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow costs for reasonable attorneys’ fees of any

nature to be paid by the defendant.”        43 P.S. § 260.9a(f) (emphases

added).

      In Oberneder v. Link Computer Corp., 674 A.2d 720 (Pa. Super.

1996), we stated the following:

      [W]e conclude that the legislature intended a mandatory
      award of attorneys’ fees for a plaintiff who prevails on a claim
      pursued under the Act. This interpretation is consistent with the
      general import of the statute, and goes to the very “essence” of
      its goal of making an employee whole again.           Otherwise,

                                   - 10 -
J-A11013-16


      employees who are unjustly deprived of their wages by their
      employers, may be deterred from filing suit because of
      burdensome legal costs. Similarly, employees who do file suit
      and are successful, would be subjected to payment of a
      substantial part of their award (which represents earned
      compensation) as attorneys’ fees. This would clearly undermine
      the intent of the statute; because employees who are unable to
      retain their wages will not be made whole. Without an award of
      attorneys’ fees the end result would be only a partial recovery
      under the statute. Therefore, under the WPCL, an employee
      who has prevailed on a claim for past wages due, is
      entitled to attorneys’ fees as a matter of entitlement.

Oberneder, 674 A.2d at 722 (citations omitted) (emphases added).

      In Oberneder v. Link Computer Corp., 696 A.2d 148 (Pa. 1997),

our Supreme Court affirmed this Court’s decision. In so doing, our Supreme

Court dispelled the employer’s argument that “the [trial] court should

evaluate factors related to the underlying dispute and settlement efforts to

determine if [the employee] may recover his fees,” by reiterating that “[t]he

legislature, however, did not provide for such considerations in the [WPCL].”

Id. at 150-151.    Indeed, our Supreme court ultimately stated: “We thus

hold that an award of attorneys’ fees to a prevailing employee in an action

brought under the [WPCL] is mandatory.         This conclusion promotes the

statute’s purpose to protect employees when employers breach a contractual

obligation to pay wages.” Id. at 151. In addition, our Supreme Court noted

that the trial court’s discretion pertaining to the award of attorneys’ fees is

limited: “We note that the [WPCL] only mandates an award of reasonable

attorneys’ fees.   Courts retain discretion to determine the amount of fees

owed.” Id. at 151 n.4.

                                    - 11 -
J-A11013-16


      In reviewing issues pertaining to the award of attorneys’ fees under

the WPCL, we are further mindful of the following:

            We review the trial court’s award of attorneys’ fees for an
      abuse of discretion. See Signora v. Liberty Travel, Inc., 886
A.2d 284, 292 (Pa. Super. 2005) (“An award of attorneys’ fees
      to a prevailing plaintiff is mandatory under the WPCL, but the
      trial court has discretion with respect to determining the
      appropriate amount of the fee award.”). While the amount of
      compensatory damages is one of several considerations when
      assessing the reasonableness of an attorneys’ fee request,
      Pennsylvania does not employ a strict rule of proportionality.
      See Croft v. P & W Foreign Car Service, Inc., 557 A.2d 18,
      20 (Pa. Super. 1989); Neal v. Bavarian Motors, Inc., 882 A.2d
1022, 1031 (Pa. Super. 2005).

Ambrose v. Citizens Nat’l Bank of Evans City, 5 A.3d 413, 418 (Pa.

Super. 2010).

      In addressing PEECO’s claims that the award of attorneys’ fees was

improper, the trial court offered the following analysis, which we adopt:

             In addition to any judgment awarded to the plaintiff or
      plaintiffs, the WPCL allows costs for reasonable attorneys’ fees of
      any nature to be paid by the defendant. 43 P.S. § 260.9a(f). An
      award of attorneys’ fees to a prevailing plaintiff is mandatory
      under the WPCL but the trial court has discretion with respect to
      determining the appropriate amount of the fee award. While the
      amount of compensatory damages is one of several
      considerations when assessing the reasonableness of an
      attorneys’ fee request, Pennsylvania does not employ a strict
      rule of proportionality. See Croft v. P & W Foreign Car Service,
      Inc., 557 A.2d 18, 20 (Pa. Super. 1989); Neal v. Bavarian
      Motors, Inc., 882 A.2d 1022, 1031 (Pa. Super. 2005); Ambrose
      v. Citizens Nat. Bank of Evans City, 5 A.3d 413, 418 (Pa. Super.
      2010). While the court may consider the relationship between
      the damages sought and those actually recovered, it may not
      lower a fee to achieve proportionality with the size of the verdict.
      Signora v. Liberty Travel, Inc., 866 A.2d 284, 293 (Pa. Super.
      2005).


                                     - 12 -
J-A11013-16


            Reilly sought WPCL relief for two forms of benefits under
     the Act: severance and compensation. The jury found in his
     favor and awarded Reilly $2,692.31, which represents the
     severance Reilly demanded pursuant to the 2008 Employment
     Agreement. As such, Reilly is the prevailing party. Although the
     Trial Court recognizes that the jury’s verdicts were likely
     intended to offset awards to either party, an award of attorneys’
     fees to a prevailing plaintiff is mandatory under the WPCL.
     PEECO’s assertion that Reilly is not a prevailing party is tenuous.
     This contention is contrary to the Verdict Slip and the Court’s
     Verdict Summary confirming that the jury found in favor of
     Reilly, at least in part, for his WPCL claim. As an award of
     attorneys’ fees to a prevailing plaintiff is mandatory under the
     WPCL, the Trial Court was then charged with determining the
     appropriate amount of the fee award.

            As the two matters were consolidated for discovery and
     trial, this Court further determined that the issues in those
     actions – Reilly’s WPCL allegations and PEECO’s claims- were
     sufficiently intertwined to permit an award of counsel fees.2 If
     an employer’s defense and/or counterclaims to an employee’s
     WPCL claim “flow from a common set of facts” or stem from
     “intertwined” or “interrelated” issues, attorney’s fees and costs
     are appropriate for all aspects of the litigation. Ambrose v.
     Citizens Nat. Bank of Evans City, 5 A.3d 413, 421 (Pa. Super.
     2010).     To the extent that WPCL claimants overcome an
     employer’s counterclaims, the statute supports an award of
     attorneys’ fees regardless of the nature of those counterclaims.
     Id.     The pertinent statutory language suggests that the
     determining factor which authorizes the fee-shifting provision is
     the nature of the action that initiated the litigation, i.e., a wage
     compensation claim, rather than the nature of the employer’s
     counterclaim.      Thus, to the extent that WPCL claimants
     overcome an employer’s counterclaims, the statute supports an
     award of attorneys’ fees regardless of the nature of those
     counterclaims. Id. Otherwise, employers could simply style
     their defenses to a WPCL claim as a counterclaim in order to
     circumvent the fee-shifting provision and force claimants to drop
     their otherwise meritorious claim through protracted litigation.
     Id.
           2
             PEECO filed a separate complaint in the court of
           Common Pleas of Delaware County, Pennsylvania
           seeking damages for replevin, conversion, breach of

                                    - 13 -
J-A11013-16


            the covenant of good faith and fair dealing, breach of
            fiduciary duty, breach of contract, and violation of
            the Uniform Trade Secrets Act and Computer Fraud
            and Abuse Act.

            In the instant matter, both actions flow from a common
      set of facts related to Reilly’s employment with PEECO and his
      eventual termination. Both actions involve disputes related to
      employment agreements, Reilly’s compensation and severance,
      and Reilly’s ultimate termination.      Reilly’s WPCL action
      originally filed in Philadelphia County initiated the
      litigation but PEECO’s complaint filed in Delaware County
      is analogous to a counterclaim.           The issues in the
      consolidated actions were so intertwined so as to permit
      an award of counsel fees without segregation of the two
      cases.

Trial Court Opinion, 10/15/15, at 10-13 (emphasis added).

      Upon review of the certified record, we are constrained to agree with

the trial court that Reilly was a prevailing party under the WPCL and that the

various matters before the trial court were inter-related and intertwined such

that the award of attorneys’ fees was appropriate.      Accordingly, PEECO’s

claims to the contrary fail.

      In its final issue, PEECO argues that the trial court abused its

discretion in failing to reduce the attorneys fees incurred by Reilly. PEECO’s

Brief at 79-80. Essentially, PEECO contends that the use of two attorneys in

this matter by Reilly was duplicative and no fees should be awarded for the

second attorney.

      We reiterate that:

      [j]udicial discretion requires action in conformity with law on
      facts and circumstances before the trial court after hearing and
      consideration. Consequently, the court abuses its discretion if,

                                    - 14 -
J-A11013-16


      in resolving the issue for decision, it misapplies the law or
      exercises its discretion in a manner lacking reason. Similarly,
      the trial court abuses its discretion if it does not follow legal
      procedure.

Sigall, 17 A.3d at 949.

      We have reviewed the nearly sixty pages of invoices submitted by the

law firm that represented Reilly in this matter, which were presented to the

trial court by PEECO as Exhibit 30.     We note that PEECO added its own

notations to many of the line items on each of the invoices. Of particular

interest to our review was the notation of “DUP” indicating “Duplicative

Time; time spent on same issue by two attorneys when only one was

necessary or prudent.” See Exhibit 30 at 1 (explaining the various notations

added by PEECO to the attorney invoices). We observe that all of the line

items carrying the notation of “DUP” either contained no overlapping or

duplication of services rendered between the various attorneys on the same

date, or there was an invoice reduction in the actual number of hours billed

versus the actual number of hours worked by the attorney. Accordingly, we

conclude that PEECO’s claim of duplication of services and attorney’s fees

lacks merit.

      We last address the following issue raised by Reilly in his appeal:

      1. Whether Mr. Reilly, a prevailing employee under the [WPCL]
      and successful petitioner for award of attorneys’ fees and costs
      incurred through the end of trial, is entitled to recover the
      attorneys’ fees and costs incurred subsequent to his initial fee
      petition following trial for matters such as responding to fee
      petition discovery and the fee petition hearing proceedings, as


                                    - 15 -
J-A11013-16


      well as for these instant appeal proceedings, in order to make
      Mr. Reilly whole again, which is the express purpose of the Act.

Reilly’s Brief at 3.

      In essence, Reilly argues that the trial court erred in failing to award

attorneys’ fees relating to the post-trial attempt to recover attorneys’ fees

from PEECO. Reilly’s Brief at 25-29. Reilly asserts that, under the WPCL,

additional attorneys’ fees should have been awarded to make him whole.

We are constrained to agree.

      We find the following language from Ambrose, in which this Court

addressed an employer’s challenge to the award of attorneys’ fees incurred

after the matter previously had been remanded to the trial court, to be

instructive on this matter:

      Moreover, to the extent that [the employer] challenges the trial
      court’s decision to award [the employees’] attorneys fees that
      were generated in litigating the fee-dispute during remand, [the
      employer] failed to present citation to legal authority to support
      the proposition that those attorneys’ fees are not recoverable.
      Instead, [the employer] invoked our holding in Oberneder that
      the award must be reasonable and it posed the hypothetical
      question, “what if an employer’s objections are vindicated?”
      Appellant’s brief at 38. This inquiry misses its mark. If an
      employer is vindicated, the challenged award would be reduced
      and no additional fees would be awarded to the non-prevailing
      party. In contrast, where, as here, the employer’s repeated
      challenges to the award of counsel fees are unsuccessful,
      the employees must be entitled to the attorneys’ fees
      incurred in rebuffing the unsuccessful challenges.
      Accordingly, no relief is due.

Ambrose, 5 A.3d at 424 (emphasis added).         Such a determination is in

keeping with the purpose of the WPCL, which is “to ensure that employees


                                    - 16 -
J-A11013-16


who are successful in their actions against an employer are made whole

again, the statute mandates an award of attorneys’ fees in addition to any

judgment awarded to a plaintiff.”       Voracek, 907 A.2d at 1109 (citing

Oberneder). As we observed in Voracek:

      Because [the employee] was forced to bring a breach of contract
      claim to collect that payment, he was entitled to recover
      attorneys’ fees under the WPCL. The award clearly supports the
      purpose of the WPCL; namely, permitting [the employee] to
      collect the severance payment which he was owed without
      causing him to incur the costs associated with the
      collection.

Voracek, 907 A.2d at 1109 (emphasis added).

      Here, in denying the award of attorneys’ fees incurred during post-trial

proceedings, the trial court stated, “[T]he Trial Court exercised its discretion

and chose not to award any post-trial fees or costs given the verdict of

$2,692.31.” Trial Court Opinion, 10/15/15, at 14. However, we fail to see

how this unexplained exercise of discretion comports with the law and serves

the purpose of making the prevailing employee whole.        Indeed, Reilly has

incurred additional costs associated with the collection of his award and the

requisite attorneys’ fees due under the WPCL. Accordingly, we remand this

matter to the trial court for appropriate consideration and calculation of

attorneys’ fees.

      Order affirmed.     The case is remanded for further proceedings

pertaining to the post-trial award of attorneys’ fees consistent with this

memorandum. Jurisdiction relinquished.


                                     - 17 -
J-A11013-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2016




                          - 18 -